The plaintiff in error was indicted in the Oyer and Terminer of Erie county, at a term of said court held at the court house in Buffalo, on the 15th day of June, 1846. It is recited in the caption of the record, that said court was held before NATHAN DAYTON, circuit judge of the Eighth Circuit, and F.P. Stevens, Dexter Ewell and Theodotus Burwell, Judges of the County Court of said county of Erie. After setting forth the indictment, the record states that afterwards, on the 15th day of June, 1846, at the place last mentioned, before the said justices above named, the plaintiff in error was arraigned upon said indictment, and plead not guilty. And that afterwards, at a Court of Oyer and Terminer and general jail delivery, held in and for said county of Erie, at the court house in Buffalo, on the 23d day of June, 1846, before NATHAN DAYTON, circuit judge of the Eighth Circuit, and Dexter Ewell and John Brooks, justices of said court, the said plaintiff in error and the said People appeared, and therefore, it was said in the record, let a jury thereupon immediately come, before the said justice last above mentioned, who were to inquire the truth of the matter. And it is also recited, that the jurors of the jury came, who, upon their oaths, say that the said Thomas A. Weed was guilty of the felony above charged; and upon rendering said verdict, it was demanded of said Weed if he had anything to say wherefore the said justice here ought not, upon the premises and verdict aforesaid, proceed to judgment against him. Wherefore, it is recited, all and singular the premises being seen, and by the same justice now here fully understood, it is considered by the said justice, that the said Thomas A. Weed, for the felony aforesaid, be sentenced, and the said justice thereupon sentenced the said Thomas A. Weed to imprisonment in the State prison, at hard labor, for the term of three years. On writ of error to the Supreme Court the conviction was affirmed, and on the 5th day of March, 1864, the plaintiff in error presented his writ of error to this court.
It is now claimed that the judgment should be reversed, on two grounds: 1. Because it does not appear by the record that the defendant was tried, convicted and sentenced by or *Page 471 
before a properly constituted Court of Oyer and Terminer, but that the jury came before the said justice last mentioned, and that John Brooks, who is the justice last named in the record, had no right or authority to hold the court. 2. That the judgment is void for uncertainty, in not naming the prison in which the defendant was to be imprisoned.
Taking the whole record together, it does not appear to be reasonably subject to the criticism of the counsel of the plaintiff in error. The record states that before the three justices named, at a court of Oyer and Terminer, held, c., came the people and the prisoner, and that thereupon, immediately,
came before the said justice last above mentioned, the jury, c. Reading this in connection with the context, it is apparent to all reasonable certainty, that the jury came before the justices just mentioned holding the said court. The jury thereupon immediately came, that is before the said justices, and the like form of expression is used in the subsequent parts of the record, referring to the same justices, although the word justice is written in the singular instead of the plural number. It seems to me, that the word justice, as used in the record, refers to the justices named as holding the Oyer and Terminer, and that the prefix of the words, "the said" or "the same," must make the reference, to all of them, reasonably certain. The language used, would not otherwise be sensible, or have any just or proper connection.
I see no force whatever in the second ground, taken for the reversal of this judgment.
The Revised Statutes provide, that persons convicted of perjury shall be punished by imprisonment in a State prison, not committed upon the trial of any indictment for a capital offense, or for any other felony, for a term not exceeding ten years. (2 R.S., 4th ed., p. 865, § 2.) And § 84, same vol., p. 959, declares that all male convicts sentenced to an imprisonment in a State prison in the eighth judicial district, shall be confined in the State prison at Auburn. There is nothing in the statute requiring the particular prison which the law designates, as the one in which the convict is *Page 472 
to be confined, to be mentioned in the sentence. The court would have no power to designate another or different prison than that prescribed by the legislature, and it would be an idle ceremony to repeat, in the sentence, what the law had irrevocably fixed. There was no error, therefore, in the omission in the sentence, of a designation of the particular prison in which the convict was to be confined.
The judgment of the Supreme Court was reversed. *Page 473